No.     90-530
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1991


THOMAS OWENS,
            plaintiff and Appellant,
     -vs-
GENERAL MOTORS CORPORATION, a corporation,
                                                                .-ION 2 5 1991
            Defendant and Respondent.
                                                      C l - E R K OF S   U    ~   W   -~   ~   ~
                                                                     u~i-
                                                                        I    Y    ~   B    N    ~   ~

APPEAL FROM:    District Court of the Sixteenth Judicial District,
                In and for the County of Fallon,
                The Honorable Joe L. Hegel, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                Gene Huntley, Baker, Montana.
            For Respondent:
                Lorraine A. Schneider; Simonton, Howe          &   Schneider,
                Glendive, Montana.


                              Submitted on briefs :       May 10, 1991
                                               Decided:   June 25, 1991
Filed:



                                    Clerk
Justice Fred J. Weber delivered the Opinion of the Court.

     Plaintiff, the purchaser of a new pickup truck, brought suit
against General Motors Corporation alleging breach of express
warranty and breach of the implied warranty of merchantability.
A trial was held in the District Court for the Sixteenth Judicial
District Court, Fallon County.    The jury returned a verdict in
favor of General Motors Corporation.   The District Court denied
plaintiff's motion for a new trial. Plaintiff appeals. We affirm.
     The sole issue is whether substantial evidence exists to
support the jury's verdict that General Motors corporation did not
breach the warranty on the plaintiff's truck.
     In October, 1981, plaintiff, Thomas Owens (Mr. Owens), a
resident rancher of Baker, Montana, purchased a new 1982 pickup
manufactured by General Motors Corporation (GMC), from an out-of-
state dealer, Joe Panion Chevrolet (Panion).        Mr. Owens made
arrangements to purchase the truck from Panion through another
Baker, Montana resident, Leroy Singer (Mr. Singer).   The truck was
warranted and all warranty information was provided to Mr. Owens
upon delivery of the truck.
    Mr. Owens' ranch is located about 30 miles south of Baker.
He lives in town and testified that he drove back and forth
regularly.   He testified that he would put about seventy miles a
day on his truck without any use at the ranch.     He also used the
truck on the ranch to haul feed and feed cattle.
     For a short time, the truck ran and drove well and without
complaint.   Mr. Owens began having problems with the truck after
about six months and with about 14,645 miles on the odometer.   He
testified that it "had a lack of power.   It smoked and drank a lot
of gas, it was hard startingw. He testified that "whatever they
did, it just didn't seem like it would fix itw. He testified that
he kept taking it in to be worked on and Itwhilethey kept trying
different things to make it get better mileage, all the other
little things kept going wrong with itM. He further testified that
the truck was in the shop about once a week and that there were
problems with the seals, wiring, transmission and wheels.
     In December, 1983, the engine quit running entirely and the
truck had about 42,000 miles on it. When GMC refused to repair the
truck under warranty, Mr. Owens filed suit against GMC on theories
of breach of express warranty and breach of the implied warranty
of merchantability.   A jury trial was held and the jury concluded
that no breach occurred.   Mr. Owens1 appeals.
     On appeal, Mr. Owens maintains that GMC breached both the
express and implied warranties by failing to repair the truck. GMC
maintains that Mr. Owens abused and neglected the truck and such
abuse and neglect was the proximate cause of its poor condition.
GMC maintains that while such warranties are applicable to the
truck in question, the plaintiff has the burden of proving that the
defect existed when the product left the manufacturer, GMC1s,
hands.
     The standard of review for this Court on substantial evidence
questions was clearly set forth in Kitchen Krafters Inc. v.
Eastside Bank of Montana (1990), 242 Mont. 155 at 164, 789 P.2d 567
     We will not reverse the findings of a jury unless they
     are not supported by substantial evidence. Substantial
     evidence is defined as that evidence that a reasonable
     mind might accept as adequate to support a conclusion.
     Although it may be based upon weak and conflicting
     evidence, in order to rise to the level of substantial
     evidence it must be greater than trifling or frivolous.
     In short, where a verdict is based upon substantial
     evidence which from any point of view could have been
     accepted by the jury as credible, it is binding upon this
     Court although it may appear inherently weak. (Citations
     omitted).
     Mr. Singer testified that he picked up Mr. Owens1 truck for
him from Panion Chevrolet in Southfield, Michigan and drove it from
Southfield to Baker where he delivered it to Mr. Owens.          He
testified that      never had a problem with the truck and that Itit
performed beautifullyN on the 1,480 mile trip to Baker.
     Within about one week after the truck was delivered Mr. Owens
and several friends went hunting in the Ennis area. The group took
Mr. Owens1 truck through an open gate and "up a mountain trail" to
go elk hunting. Upon their return to the main road, they found the
gate they came through locked.    The decision was to drive around
the locked gate to get out. Mr. Singer testified that in so doing,
Mr. Owens drove his truck through a road ditch.         Mr. Singer
testified that the truck was driven over rocks and small trees.
     Mr. Owens testified that he used the truck for feeding cattle
and hunting.    He testified that one day while he was driving the
truck loaded with bales of hay through a draw, the back end of the
truck bogged down and became stuck. He testified that by the time
he got back to pull the truck out, "the cows had ate the bales off
the pickup.    So they, you know, put a lot of dents in the side of
it. It
         There was other significant damage to the truck: a hole in the
floorboard of the cab where a gun fired; a spotlight hole burned
into the seat; broken seat springs; a broken hood latch; and a
broken grill.        Mr. Owens offered explanations for all the lvnon-
enginevv
       damage to the truck.
         GMC maintains that such evidence of the condition of the truck
is evidence that the truck was abused and that such abuse directly
affected the engine's performance. Over Mr. Owens' objection, GMC
was allowed to call as a witness Steve Baldwin, a mechanic who
worked on Mr. Owenst truck.        The District Court concluded that
Steve Baldwin did not offer any opinions or conclusions and that
therefore his testimony was entirely proper as a non-expert
witness.
         Steve Baldwin testified that when the top part of the engine
was removed to gain access to the camshaft he saw "engine
contaminationvvhe described as ttsludgett
                                        inside the engine.          He
further testified that Mr. Owens never complained about the work
done on his truck.
         After reviewing the record we hold that substantial evidence
exists to support the jury verdict.
         Affirmed.
Justices
           /